Citation Nr: 0217566	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
colostomy residuals claimed to be the result of Department 
of Veterans Affairs (VA) medical treatment.

2.  Entitlement to an increased evaluation for multiple 
callosities, both feet, currently evaluated as 50 percent 
disabling, including on an extraschedular basis.

(The issues of entitlement to increased evaluations for 
chorioretinitis of the right eye, multiple internal 
hemorrhoids, and the residuals of a gunshot wound to the 
left shoulder will be the subjects of a later decision by 
the Board.)


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in North Little Rock, Arkansas.

The veteran and his spouse appeared before a hearing officer 
at a hearing at the RO in October 2000.  In January 2002, 
the Board remanded this case to schedule a Travel Board 
hearing for the veteran at the RO.  In a March 2002 Report 
of Contact, VA Form 119, the veteran reported that he did 
not want a Travel Board hearing and requested that the case 
be returned to the Board for adjudication.

The Board is undertaking additional development on the 
issues of entitlement to increased evaluations for 
chorioretinitis of the right eye, multiple internal 
hemorrhoids, and the residuals of a gunshot wound to the 
left shoulder pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran underwent 
a colostomy and developed residuals as a result of 
carelessness, negligence, and lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing his treatment.

2.  The veteran is in receipt of the highest schedular 
rating assignable for the service-connected multiple 
callosities of both feet.

3.  The veteran's multiple callosities of both feet do not 
present such an exceptional or unusual disability picture, 
to include frequent hospitalization or marked interference 
with employment, beyond that contemplated by the rating 
schedule.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of colostomy.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).

2.  The criteria for an evaluation in excess of 50 percent 
for multiple callosities of both feet, including on an 
extraschedular basis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(a), (b)(1), 4.1, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151 claim

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, according to the RO, the 
veteran's claim for benefits under § 1151 was filed and 
received in November 1999; thus, this claim must be decided 
under the current, post-October 1, 1997, version of 38 
U.S.C.A. 
§ 1151.

Under section 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
was service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  See Boeck 
v. Brown, 6 Vet. App. 14, 16-17 (1993), Ross v. Derwinski, 3 
Vet. App. 141, 144 (1992).  In the alternative, it must be 
shown that there is additional disability due to VA 
treatment that was careless, negligent, or otherwise 
administered in some degree of error as set forth above.

Although the RO, in its August 2001 statement of the case, 
indicated that the veteran filed a claim for 1151 benefits 
on November 5, 1999, a copy of the 1151 claim is not of 
record.  The Board can find no statements or arguments from 
the veteran contending entitlement to 1151 benefits for 
colostomy residuals.  Additionally, VA medical records from 
1971 to 2000 do not contain medical evidence that VA 
performed a colostomy.  Moreover, these records which 
include examinations do not provide medical evidence of 
colostomy or colostomy residuals.  In letters dated in 
November 1999 and March 2001, the RO requested that the 
veteran provide medical evidence or documentation of VA 
medical treatment pertaining to a colostomy.  The veteran 
did not respond.

As set forth above, both the statute and law require a 
disability to be present.  In this case, the record does not 
contain competent medical evidence of the reported 
disability, a colostomy or residuals therefrom.  
Accordingly, the claim for compensation under 1151 is 
denied.

II.  Increased evaluation

Service medical records show that the veteran was treated 
during service for multiple callosities of the feet.  The 
RO, in a July 1955 rating decision, granted service 
connection for multiple callosities of both feet, evaluated 
by analogy under Diagnostic Code 5276, and assigned a 20 
percent evaluation.  In June 1992, the evaluation was 
increased to 30 percent.  In a February 1998 rating 
decision, the RO increased the evaluation for multiple 
callosities of the feet to 40 percent by analogy under 
Diagnostic Code 5284.

In November 1999, the veteran requested increased evaluation 
for his multiple callosities of the feet.  At a November 
1999 VA examination, the veteran complained of pain in his 
feet, especially when standing.  On evaluation, there was a 
2 x 2 cm callus at the base of the first metatarsal on the 
left foot, a 1 x 1 cm callus at the base of the fifth 
metatarsal on the left foot, a 3 x 3 cm callus involving the 
left heel, a 2 x 2 cm callus at the base of the first 
metatarsal on the right foot, and a 1 x 1 cm callus at the 
base of the fifth metatarsal on the right foot.  All 
calluses were tender to touch.  

VA medical records from January to July 2000 show complaints 
of increased foot pain and difficulty walking.  At his 
October 2000 hearing, the reported that his calluses were 
painful, that he had difficulty walking, experienced foot 
cramps, swelling, and pain in feet, and that he used shoe 
inserts.

Following review of the record, the RO, in a January 2001 
rating decision, determined that there was clear and 
unmistakable error in the February 1998 decision which 
evaluated the veteran's bilateral foot disorder under a 
diagnostic code for a single foot and granted extraschedular 
evaluation without authority.  The RO determined that the 
appropriate evaluation for the veteran's multiple 
callosities of both feet was 50 percent under Diagnostic 
Code 5276, effective from September 22, 1997.  Additionally, 
in the January 2001 rating decision, the RO granted total 
rating based on individual unemployability.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  
In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7 (2002).

As the regulations do not contain a rating for multiple 
callosities of the feet, it is permissible to evaluate the 
veteran's service-connected disorder under provisions of the 
schedule which pertain to a closely-related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 
4.20 (2002).  The veteran's multiple callosities of both 
feet are evaluated as 50 percent disabling by analogy 
pursuant to criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, none of which are 
improved by orthopedic shoes or appliances, is assigned a 50 
percent schedular rating.  This is the maximum rating 
available under Diagnostic Code 5276.  A higher rating is 
not available under any other of the Diagnostic Codes that 
pertain to the feet.  Accordingly, entitlement to a 
schedular evaluation in excess of 50 percent is denied.  

Review of the record reveals that the RO expressly 
considered referral of the veteran's claim for an increased 
evaluation for his bilateral foot disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  The RO 
determined that the case did not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (CAVC) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against referring this 
issue for extraschedular consideration.  The medical 
evidence reveals that the veteran has severe problems with 
his feet, with symptoms consistent with those which warrant 
a 50 percent evaluation under Diagnostic Code 5276, such as 
tenderness over the plantar surfaces of the feet, pain, 
cramping, and swelling on use.  The Board finds that the 
preponderance of the evidence is against a finding that this 
case presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The evidence does not show 
that the veteran has had frequent periods of hospitalization 
related to his multiple callosities of both feet. Regarding 
marked interference with employment, the veteran's 
disability manifests itself in ways that are contemplated in 
the rating schedule.  There has been no demonstration of 
unusual manifestations regarding the veteran's disability.

The record reflects that the veteran is not currently 
employed, and that he stopped working in the mid 1970s.  
While the veteran's bilateral multiple callosities of the 
feet may have had some consequences with regard to his 
employment, his disability does not have unusual 
manifestations and is not shown to affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  The veteran has not 
submitted any employment records that demonstrate marked 
interference with employment due to his bilateral foot 
disorder.  Accordingly, in the absence of medical evidence 
showing frequent hospitalizations or marked interference 
with employability (i.e. interference with employability not 
contemplated in the rating criteria), an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321 is not 
warranted in this case.

As the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, including on an extraschedular basis, the benefit-
of-the-doubt doctrine does not apply.

III.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  The President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002), which redefined 
the obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form 
and to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  With respect to the 
issues of increased evaluations, there is no issue as to 
providing an appropriate application form, or completeness 
of the application. 

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claims by a June 2000 
statement of the case, January 2001 supplemental statement 
of the case, a March 2001 letter, and an August 2001 
statement of the case.  Specifically, the veteran was told 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, and other federal agencies.  He was 
advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested and that a VA examination would be scheduled for 
him.  The veteran did not respond.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and his VA 
medical and examination reports.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish his claim.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
colostomy is denied.  Entitlement to an evaluation in excess 
of 50 percent for multiple callosities of the feet, 
including on an extraschedular basis, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

